Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated May 14, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 40-53 drawn to an invention nonelected with traverse in the reply filed on November 4, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).

Claim Rejections - 35 USC § 112
I.	Claims 18-23, 26, 29-37 and 39 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claims 18-23, 26, 29-37 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 
(pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


II.	Claim 26 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 29, 32-37 and 39 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145).
	Regarding claim 18, Carey teaches a method for depositing a tin-bismuth alloy on a substrate, the method comprising: 
• activating the substrate (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) [page 6, [0039]], the activating comprising immersing the substrate into an activation solution (= a chemical activation process) [page 8, [0046]] for a period of time sufficient to reduce the oxide on the substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]]; 
	• after the activating the substrate, strike plating the substrate (= in one embodiment, 

the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]].
	• after the strike plating the substrate, immersing the substrate and an anode in an electrolyte solution (= metal strip 12 is directed into electrolytic tank 44 and submerged in electrolyte 46); and 
• after the immersing the substrate and the anode, passing an electric current between the substrate and the anode (= an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]] to form a tin-bismuth alloy deposit (page 31, [0191] and page 32, [0195]) on the substrate (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]].
The method of Carey differs from the instant invention because Carey does not disclose the following:
a.	The substrate initially comprising an oxide layer thereon.
	Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]).
	Burca teaches that:
Titanium-containing metals are of great interest to the aerospace industry because they have low densities, low thermal expansion coefficients, and high structural strengths. Parts made from titanium-containing metals are lightweight, and can withstand high thermal stresses and high physical loads (page 1, [0002]).

In some applications, it is desirable to deposit a metallic coating onto the surface of the part. 
However, the part rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature. The presence of this passive oxide layer severely inhibits the chemical bonding that takes place between the metallic coating and the part. As a result, it is extremely difficult to deposit an adherent metal coating onto the part. Even when the metallic coating is 

successfully deposited onto the oxide layer of the part, adhesion tends to be poor. Consequently, the metallic coating is of little value since it can be removed from the surface of the part by bending, peeling and/or scratching (page 1, [0003]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because parts made from titanium-containing metals rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature.
	b.	Wherein the activation solution comprises water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]).
The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Wiesner teaches an alkali metal halogen etching bath for the preparation of titanium and its alloys for plating. The bath formulation comprises:
NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

(col. 1, line 71 to col. 2, line 7) and sulfuric acid (= sulfuric acid has been used with other fluoride ion containing salts to supply the hydrogen and fluoride ion concentrations) [col. 2, lines 19-21]. In general it has been found that the step of reimmersion in the alkali metal halogen etching bath while not essential, helps to more completely rid the surface of all oxides, and provide a 

more uniform layer of complex (col. 1, lines 65-70). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activation solution described by Carey with wherein the activation solution comprises water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid because a bath formulation of:
		NaHSO4 --------------------------- Approx. 215 grams/liter.
		NH3FHF --------------------------- Approx. 15 grams/liter.
		KF ---------------------------------- Approx. 50 grams/liter.
		HF (48% solution) -------------- Approx. 120 milliliter/liter.

prepares titanium and its alloys for plating by completely ridding the surface of all oxides.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the electrolyte solution comprising water, a stannous salt, a bismuth salt 
and at least one of sulfuric acid and sulfamic acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). Tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated. The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]).
	Bokisa teaches tin alloy plating on a titanium structure (page 6, [0053]). The 

electroplating bath 104 contains an anode 108, a cathode 106, and an aqueous bath of water (= the electroplating bath contains water) [page 1, [0012]], an acid (= sulfuric acid) [page 2, [0018]], at least one complexing agent (= complexing agents) [pages 2-3, [0022]], an ionic alloy metal (= bismuth salts) [page 2, [0015]], and ionic tin (= tin salts) [page 2, [0013]] (page 7, [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by Carey with wherein the electrolyte solution comprising water, a stannous salt, a bismuth salt and at least one of sulfuric acid and sulfamic acid because an aqueous bath comprising water, sulfuric acid, a bismuth salt and a tin salt is an electrolyte that electroplates tin-bismuth alloy on titanium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Wherein the anode comprises tin and bismuth.
Carey teaches that tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated (page 26, [0167]). The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]).

	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. Anodes include Sn-Bi with 5-6% Bi (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode comprises tin and bismuth because using anodes of Sn-Bi with 5-6% Bi electroplates tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 19, SU ‘145 teaches wherein the anode comprises about 2 percent by weight to about 5 percent by weight bismuth, and wherein the substantial balance of the anode is the tin (= anodes of Sn-Bi with 5-6% Bi) [abstract].
	Regarding claim 20, Bokisa teaches wherein the electric current has a current density of about 10 amperes per square foot to about 50 amperes per square foot, based on a surface area of the substrate (= in one embodiment, current densities of about 1 ASF or more and about 1,000 ASF or less are employed) [page 6, [0052]].
	Regarding claim 21, Bokisa teaches wherein the electric current has a current density of about 15 amperes per square foot to about 30 amperes per square foot, based on a surface 

area of the substrate (= in one embodiment, current densities of about 1 ASF or more and about 1,000 ASF or less are employed) [page 6, [0052]].
Regarding claim 22, Bokisa teaches wherein the electric current is passed for a duration of time (= the length of time that the cathode is in contact with the electroplating bath or catholyte under a specified current density depends upon the desired thickness of the resultant tin alloy layer and the concentrations of the electroplating bath components), and wherein the duration of time is between about 5 minutes to about 120 minutes (= for a time of about 1 second or longer and about 60 minutes or shorter) [page 6, [0056]].
Regarding claim 23, Bokisa teaches wherein the electric current is passed for a duration of time (= the length of time that the cathode is in contact with the electroplating bath or catholyte under a specified current density depends upon the desired thickness of the resultant tin alloy layer and the concentrations of the electroplating bath components), and wherein the duration of time is between about 10 minutes to about 20 minutes (= for a time of about 1 second or longer and about 60 minutes or shorter) [page 6, [0056]].
	Regarding claim 26, Wiesner teaches wherein the activation solution further comprises hydrofluoric acid (= HF (48% solution)) [col. 2, line 7].
	Regarding claim 29, Carey teaches wherein the strike plating comprises nickel strike plating (= in one embodiment, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]].
	Regarding claim 32, Carey teaches wherein the substrate comprises titanium (= the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys) 

[page 6, [0039]].
	Regarding claim 33, Bokisa teaches wherein the stannous salt comprises at least one of stannous sulfate, stannous chloride and stannous fluoride (= examples of tin salts include tin acetate, tin ethylhexanoate, tin sulfate, tin chloride, tin fluoride, tin iodide, tin bromide, tin 
methanesulfonate, tin oxide, tin tetrafluoroborate, tin trifluoromethanesulfonate, tin pyrophosphate, tin sulfide, and hydrates thereof) [page 2, [0013]].
	Regarding claim 34, Bokisa teaches wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 200 grams per liter, based on a total volume of the electrolyte solution (= in one embodiment, the electroplating bath contains about 1 g/l or more and about 300 g/l or less of ionic tin (as Sn2+)) [page 2, [0014]].  
	Regarding claim 35, Bokisa teaches wherein the bismuth salt comprises at least one of bismuth sulfate, bismuth oxide, bismuth nitrate, bismuth chloride and bismuth trifluoride (= specific examples include bismuth chloride, bismuth fluoride, bismuth nitrate, bismuth acetate, bismuth methanesulfonate, bismuth oxychloride, bismuth citrate) [page 2, [0015]].
	Regarding claim 36, Bokisa teaches wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution (= in one embodiment, the electroplating bath or catholyte contains about 0.1 g/l or more and about 200 g/l or less of at least one ionic alloy metal) [page 2, [0016]].
	Regarding claim 37, the method of Carey differs from the instant invention because Carey does not disclose wherein the at least one of sulfuric acid and sulfamic acid is present at a 

concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution.
	Bokisa teaches that the catholyte may contain sulfuric acid (page 2, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of sulfuric acid and sulfamic acid described by the Bokisa combination with wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution because considering that Bokisa is silent as to the concentration of sulfuric acid, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having 
ordinary skill in the art at the time the invention was made to have optimized the concentration of sulfuric acid through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 39, Bokisa teaches wherein the electrolyte solution further comprises at least one of a surfactant, methacrylic acid and dipropylene glycol methyl ether (= additives include surfactants) [page 4, [0038]].

II.	Claims 30 and 31 stand rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) and SU 467145 (‘145) as applied to claims 18-23, 26, 29, 32-37 and 39 above, and further in view of Miyamoto et al. (US 
Patent Application Publication No. 2019/0044159 A1).
	Carey, Burca, Wiesner, Bokisa and SU ‘145 are as applied above and incorporated herein.
Regarding claim 30, the method of Carey differs from the instant invention because Carey does not disclose wherein the strike plating comprises: immersing the substrate and a nickel anode in a strike plating electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the substrate and the nickel anode.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of the base metal by a plating process, a plating and subsequent flow heating process, a metal spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

 	For example, strike nickel plating may be performed under the following conditions. 

Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 
125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein the strike plating comprises: immersing the substrate and a nickel anode in a strike plating electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the substrate and the nickel anode because strike nickel plating is performed by electroplating with a Wood’s strike nickel bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 31, Miyamoto teaches wherein the strike plating electrolyte solution comprises about 100 grams per liter to about 300 grams per liter of the nickel chloride, based on total volume of the strike plating electrolyte solution (= 240 g/L of nickel chloride) and about 50 milliliters per liter to about 250 milliliters per liter of the hydrochloric acid, based on total volume of the strike plating electrolyte solution (= 125 ml/L of hydrochloric acid) [pages 7-8, [0152]].


Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that Carey is directed to a method for coating a brass strip. 
	In response, Carey teaches that in another embodiment, the thickness of the metal strip is not more than about 1588 microns when the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that Carey fails to disclose a method as recited in Claim 18. Specifically, Carey discloses utilizing a spray metal process for coating. (Carey, 11 16, 52, 53 and 275.) Carey does not disclose electrodeposition, as required by Claim 18.
	In response, Carey teaches that referring now to FIG. 3, an alternative process for coating metal strip 12 with a corrosion resistant metal alloy is illustrated. Metal strip is shown to be coated with a corrosion resistant metal alloy by a continuous electroplating process (page 26, [0167]).
A reference may be relied upon for all that it would have reasonably suggested to one 

having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that however, Burca fails to disclose or suggest a method that involves electrodeposition of a tin-bismuth alloy on a metal substrate with an anode comprising tin and bismuth.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Burca is relied upon for teaching the presently claimed limitation of wherein the substrate initially comprising an oxide layer thereon.
However, Carey teaches pretreating the base metal to remove oxides and other compounds from the base metal surface (page 8, [0046]; and pages 9-10, [0051]), thus recognizing that the substrate can initially comprises an oxide thereon.

	• Applicant states that Wiesner fails to disclose a method including an activating step of 

immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to (1) strike plating the substrate and (2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin and bismuth.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Wiesner is relied upon for teaching the presently claimed limitations of the activation solution.
	Carey teaches that the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]), where the alkali metal halogen etching bath of Wiesner rids a titanium surface of all oxides (col. 1, lines 65-67 and col. 1, line 71 to col. 2, line 21).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).


	• Applicant states that similarly, Bokisa fails to remedy the deficiencies of Carey because Bokisa does not disclose the step of activating by immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to (1) strike plating the substrate and (2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin and bismuth.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Bokisa is relied upon for teaching the presently claimed limitations of the electrolyte solution.
	Carey teaches that referring now to FIG. 3, an alternative process for coating metal strip 12 with a corrosion resistant metal alloy is illustrated. Metal strip is shown to be coated with a corrosion resistant metal alloy by a continuous electroplating process (page 26, [0167]).
	Bokisa teaches an electroplating process for coating the metal alloy.
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	• Applicant states that finally, Khamaev, which is cited for teaching electrodeposition of a tin-bismuth alloy, fails to remedy the deficiencies of Carey for at least the reasons above.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Khamaev is relied upon for teaching the presently claimed limitations of wherein the anode comprises tin and bismuth.
	Carey teaches electroplating (page 26, [0167]) tin-bismuth (page 32, [0195]) alloy, where Khamaev teaches that anodes of Sn-Bi alloy with 5-6% Bi are used to electrodeposit tin-bismuth alloy (abstract).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).


	• Applicant state that however, Miyamoto fails to remedy the deficiencies of Carey, outlined above. Specifically, Miyamoto fails to disclose or suggest a method for depositing a tin-bismuth alloy that comprises, among other things, the step of activating by immersing the substrate in an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion, and sulfuric acid for a period of time sufficient time to reduce the oxide layer on the substrate prior to (1) strike plating the substrate and (2) immersing the substrate in an electrolyte solution and passing a current between the substrate and an anode comprising tin and bismuth.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Miyamoto is relied upon for teaching the presently claimed limitations of the strike plating.
	Carey teaches that typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]), where Miyamoto teaches that strike nickel plating may be performed using a Wood’s strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature (pages 7-8, [0152]).

	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 28, 2021